873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roosevelt SNEED, Petitioner-Appellant,v.WARDEN, MARYLAND STATE PENITENTIARY, Respondent-Appellee.
No. 87-7411.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 28, 1989.Decided:  March 30, 1989.

Roosevelt Sneed, appellant pro se.
Stephen Rosenbaum, Assistant Attorney General (Office of the Attorney General of Maryland), for appellee.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roosevelt Sneed seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Sneed v. Warden, Maryland State Penitentiary, C/A 82-1650-B (D.Md. Dec. 8, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.